DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims  29 and 32 are objected to because of the following informalities:
Claim 29, line 6: --inner-- should be added between “first” and “diameter”.
Claim 29, line 6: --inner-- should be added between “first” and “diameter”.
Claim 32, line 2: “connection” should be changed to --attachment--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: damping feature in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 25-28 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombs, U.S. PG-Pub 2010/0063524 in view of Below et al., U.S. Patent 6,135,461.
Regarding claims 21, 25, 26, 28, 30 and 33, McCombs discloses an assembly for holding a tool, comprising: an attachment base (56) configured to be operably coupled to a motor housing assembly (52); an attachment tube (50) extending from a first terminal end to a second terminal end; wherein the attachment tube is coupled to the attachment base at the first terminal end; and wherein the second terminal end of the attachment tube extends from the attachment base; wherein the attachment tube includes a connection region (portion of 50 connected within 56) having a first length at the first terminal end, and wherein the attachment tube is directly connected to the attachment base at a first portion of a tube attachment section (Fig. 2).
McCombs does not disclose a damping member positioned between the attachment base and at least a portion of the attachment tube; wherein the attachment tube directly contacts the damping member; wherein the damping member has a length; wherein the damping member is formed of an elastomer material, a silicone rubber, a FKM (as determined by ASTM D1418), a fluoroelastomer, or a chlorobutyl elastomer; and wherein the damping member is positioned within a tube connection bore in the attachment base to surround at least a portion of the attachment tube near the first terminal end.
Below et al. discloses a device having an elastic damping member (4) between and directly contacting an attachment tube (1) and an attachment base (9), the damping member having a length shorter than a length of the attachment tube and surrounding at least a portion of the attachment tube (see the only Fig.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McCombs to include a damping member positioned between the attachment base and at least a portion of the attachment tube; wherein the attachment tube directly contacts the damping member; wherein the damping member has a length; wherein the damping member is formed of an elastomer material; and wherein the damping member is positioned within a tube connection bore in the attachment base to surround at least a portion of the attachment tube near the first terminal end in view of Below et al. to permit reducing vibration for easier handling by a surgeon and help reduce wear and tear between parts.
Regarding claims 27, 31 and 32, McCombs discloses further comprising: the motor housing (52) having an attachment connection (portion attached to 58) and a motor (34) housed within the motor housing; the tool (42, 44) extending through the attachment base (56) and the attachment tube (50); and wherein the attachment base (56) has an internal wall surface and the attachment tube (50) includes an external wall surface configured to fix the attachment tube to the attachment base with a threaded connection (Figs. 1-2 and 4 and paragraph [0054]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 31, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 9, 17 and 18 of U.S. Patent No. 10,206,691. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 21-24, 31, 35 and 37 of the application are to be found in claims 1, 5-8, 9, 17 and 18 of the patent. The difference between claims 21-24, 31, 35 and 37 of the application and claims 1, 5-8, 9, 17 and 18 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1, 5-8, 9, 17 and 18 of the patent is in effect a “species” of the “generic” invention of claims 21-24, 31, 35 and 37 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 21-24, 31, 35 and 37 of the application are anticipated by claims 1, 5-8, 9, 17 and 18 of the patent, they are not patentably distinct from claims 1, 5-8, 9, 17 and 18 of the patent.

Claims 21-25, 27-33, 35 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, 14, 15 and 17-20 of U.S. Patent No. 10,952,748. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 21-25, 27-33, 35 and 37-40 of the application are to be found in claims 1-5, 7-12, 14, 15 and 17-20 of the patent. The difference between claims 21-25, 27-33, 35 and 37-40 of the application and claims 1-5, 7-12, 14, 15 and 17-20 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-5, 7-12, 14, 15 and 17-20 of the patent is in effect a “species” of the “generic” invention of claims 21-25, 27-33, 35 and 37-40 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 21-25, 27-33, 35 and 37-40 of the application are anticipated by claims 1-5, 7-12, 14, 15 and 17-20 of the patent, they are not patentably distinct from claims 1-5, 7-12, 14, 15 and 17-20 of the patent.

Allowable Subject Matter
Claims 22-24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with the filing of a terminal disclaimer to overcome the non-statutory double patenting rejections set forth above.
Claims 35 and 37-40 would be allowable with the filing of a terminal disclaimer to overcome the non-statutory double patenting rejections set forth above.
Claims 34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775